Title: To Thomas Jefferson from Henry Dearborn, 29 January 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     January 29th. 1805
                  
                  Having examined the proposed project for fortifying the harbour of N. York which you received from the Mayor of this City and enclosed to me, I take the liberty of offering the following observations on the subject.—In the first place the project contemplates an expence far beyond our present abilities to meet, and if carried into effect would not in my opinnion answer the purpose intended,—for notwithstanding the sanguine calculations of the Engineer, experience has sufficiently shewn, that through an open streight passage of a mile in width, with a fair wind and tide ships of war will pass any batteries whatever, where the object is of sufficient importance to induce an enimy to run great risques, for if out of a fleet of twenty or thirty ships, two or three should be destroy’d, the probability is still in favour of the success of the enterprise, and when once they shall have passed those batteries, what is to defend the City, to rely on such a defence would surely be placing the safety of the City in a perilous situation.—whether we aught to commence any expensive works for the defence of N. York, or not, until that State shall decide whether it will contribute any, & if any, what sum towards the expence of such works, conformably to what appeared in the years 1800 & 1801, to have been the understanding of the Genl. Government & the then Govr. of N. York, on the subject, may be worthy of attention.—but in the mean time it may be proper to shew a disposition on the part of the U.S. to take suitable measures for placing N. York in a better state of defence.
                  with sentiments of high respect I am Sir Your Obedt. Servt.
                  
                     H. Dearborn 
                     
                  
               